 



Exhibit 10.4.1
OLD LINE BANK
Salary Continuation Agreement
FIRST AMENDMENT
TO THE
OLD LINE BANK
SALARY CONTINUATION AGREEMENT
DATED JANUARY 3, 2006
FOR
JAMES CORNELSEN
     THIS FIRST AMENDMENT is adopted this 31st day of December, 2007, effective
as of January 1, 2006, by and between OLD LINE BANK, a state-chartered
commercial bank located in Bowie, Maryland (the “Bank”), and JAMES CORNELSEN
(the “Executive”).
     The Bank and the Executive executed the Salary Continuation Agreement on
January 3, 2006 effective as of January 1, 2006 (the “Agreement”).
     The undersigned hereby amend the Agreement for the purpose of bringing the
Agreement into compliance with Section 409A of the Internal Revenue Code.
Therefore, the following changes shall be made:
     Section 2.4 of the Agreement shall be deleted in its entirety and replaced
by the following:

2.4   Distribution of Benefit. Upon a Change in Control followed within
twenty-four (24) months by the Executive’s Separation from Service, the Bank
shall distribute to the Executive the benefit described in this Section 2.4 in
lieu of any other benefit under this Article.

     Section 2.4.3 of the Agreement shall be deleted in its entirety and
replaced by the following:

2.4.3   Excess Parachute Payment Gross-up. If any benefit payable under this
Agreement would create an excise tax under the excess parachute rules of
Section 280G of the Code, the Bank shall pay to the Executive an additional
amount (the “Gross-up”) equal to:

the Executive’s excise penalty tax amount
divided by the sum of
(one minus the sum of the penalty tax rate plus the Executive’s marginal income
tax rate)
          The Gross-up shall be paid in the same manner and at the same time as
the benefit which creates the gross-up.
     Section 2.7 of the Agreement shall be deleted in its entirety and replaced
by the

1



--------------------------------------------------------------------------------



 



Exhibit 10.4.1
OLD LINE BANK
Salary Continuation Agreement
following:

2.7   Change in Form or Timing of Distributions. All changes in the form or
timing of distributions hereunder must comply with the following requirements.
The changes:

  (a)   may not accelerate the time or schedule of any distribution, except as
provided in Code Section 409A and the regulations thereunder;     (b)   must,
for benefits distributable under Sections 2.2 and 2.3, be made at least twelve
(12) months prior to the first scheduled distribution;     (c)   must, for
benefits distributable under Sections 2.1, 2.2, 2.3 and 2.4, delay the
commencement of distributions for a minimum of five (5) years from the date the
first distribution was originally scheduled to be made; and     (d)   must take
effect not less than twelve (12) months after the election is made.

     Section 8.3 of the Agreement shall be deleted in its entirety and replaced
by the following:

8.3   Plan Terminations Under Section 409A. Notwithstanding anything to the
contrary in Section 8.2, if this Agreement terminates in the following
circumstances:

  (a)   Within thirty (30) days before or twelve (12) months after a Change in
Control, provided that all distributions are made no later than twelve
(12) months following such termination of the Agreement and further provided
that all the Bank’s arrangements which are substantially similar to the
Agreement are terminated so the Executive and all participants in the similar
arrangements are required to receive all amounts of compensation deferred under
the terminated arrangements within twelve (12) months of such terminations;    
(b)   Upon the Bank’s dissolution or with the approval of a bankruptcy court,
provided that the amounts deferred under the Agreement are included in the
Executive’s gross income in the latest of (i) the calendar year in which the
Agreement terminates; (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture; or (iii) the first calendar year in
which the distribution is administratively practical; or     (c)   Upon the
Bank’s termination of this and all other arrangements that would be aggregated
with this Agreement pursuant to Treasury Regulations Section 1.409A-1(c) if the
Executive participated in such arrangements (“Similar Arrangements”), provided
that (i) the termination and liquidation does not occur proximate to a downturn
in the financial health of the Bank, (ii) all termination distributions are made
no earlier than twelve (12) months and no later than twenty-four (24) months
following such termination, and (iii) the Bank does not adopt any new
arrangement that would be a Similar Arrangement for a minimum of three (3) years
following the date the Bank takes all necessary action to irrevocably terminate
and liquidate the Agreement;

2



--------------------------------------------------------------------------------



 



Exhibit 10.4.1
OLD LINE BANK
Salary Continuation Agreement

      the Bank may distribute the Deferral Account balance, determined as of the
date of the termination of the Agreement, to the Executive in a lump sum subject
to the above terms.

     Section 9.10 of the Agreement shall be deleted in its entirety and replaced
by the following:

9.10   Alternative Action. In the event it shall become impossible for the Bank
or the Plan Administrator to perform any act required by this Agreement due to
regulatory or other constraints, the Bank or Plan Administrator may perform such
alternative act as most nearly carries out the intent and purpose of this
Agreement and is in the best interests of the Bank, provided that such
alternative acts do not violate Code Section 409A of the Code.

     IN WITNESS OF THE ABOVE, the Bank and the Executive hereby consent to this
First Amendment.

          EXECUTIVE:   OLD LINE BANK
 
       
 
  By    
 
       
JAMES CORNELSEN
  Title    
 
       

3